BARFIELD, J.
The state concedes that the contempt proceedings below did not comply with the due process provisions incorporated in Florida Rule of Criminal Procedure 3.840, and that this constituted fundamental error. The appellant’s argument that the adjudication of contempt was not supported by the record evidence was not preserved for appellate review. The judgment and sentence are REVERSED and the case is REMANDED to the trial court for further proceedings consistent with rule 3.840, see Paletti v. State, 727 So.2d 291 (Fla. 1st DCA 1999); Hunt v. State, 659 So.2d 363 (Fla. 1st DCA 1995).
BOOTH and ALLEN, JJ., concur.